DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on pages 10 of applicant’s responses filed 03/21/2021 that Gogin (US20120245458) and Nishiki (US 5345938) fail to teach determine, based on position information, a first X-ray irradiation direction which is a horizontal direction relative to a scan plane of a probe of a diagnostic ultrasound apparatus and a second X-ray irradiation direction which is an orthogonal direction relative to the scan plane as required by claims 1, 8 and 10. 
Applicant’s arguments are partially persuasive. 
Gogin states in paragraph 18 that “the reference coordinate system [of the ultrasound probe] may be within the plane of the x-ray image or may be defined relative to the C-arm of an x-ray system which may be used while performing the method” therefore, the main direction as indicated in paragraph 25, while indicated as being perpendicular to the surface of the ultrasound sensor, is within this first imaging plane of the X-ray or C-arm and therefore teaches the recited first x-ray irradiation direction determined based on the position information of the ultrasound probe. 
While Gogin teaches the use of other x-ray views under different angulation for instance in bi-plane context in paragraph 55, it does not state that the second X-ray irradiation direction is orthogonal relative to the scan plane. The office action dated 10/02/2021, on page 6, indicated this deficiency of Gogin and relied on Nishiki for the teaching of this limitation in question. 
Nishiki teaches multiple x-ray irradiation directions, including 0 and 90 degrees (figs. 9A-9H), with respect to a scanning plane of an ultrasonic mirror 25 (see col. 10, lines 21-37). Col. 9, lines 61-68 indicate that the position of the ultrasonic mirror is tracked or at least used in determining the direction 
The teachings of Gogin and Nishiki have been combined with the teachings of Gerard in rejection of claims 1, 8 and 10, therefore the claims stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-2, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gogin et al., US 20120245458, hereafter referred to as "Gogin" in view of Nishiki et al., US 5345938, hereafter referred to as “Nishiki” and Gerard, et al., US 20070276243, hereafter referred to as “Gerard”.

Regarding claims 1, Gogin teaches a diagnostic X-ray apparatus (fig. 4) comprising: 
determining circuitry (processor in paragraphs 32-33) configured to determine, based on position information, a first X-ray irradiation direction which is a horizontal direction relative to a scan plane of a probe of a diagnostic ultrasound apparatus (paragraph 25 describes a direction of the X-ray) 
the position information indicating a position of the scan plane and being acquired from the diagnostic ultrasound apparatus (see paragraph 17 for the position and orientation of the ultrasound probe which indicates a scan plane of the ultrasound probe).
projection image generating circuitry (processor in paragraphs 32-33) configured to acquire an ultrasound image corresponding to the scan plane of the probe, to generate first projection image data which include at least one of a region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image and the first X-ray irradiation direction determined by the determining circuitry (See figs. 2 and 3 and paragraphs 44, 46 and 50 for the first projection data. In fig. 3, field of view 130, which is the scan plane is also the region to be punctured according to paragraph 50. The probe 110 is shown is also shown in this first projection image). 

Gogin does not teach 
determine, based on position information, a second X-ray irradiation direction which is an orthogonal direction relative to the scan plane, the scan plane being scanned by a probe of a diagnostic ultrasound apparatus.
However, Nishiki teaches a system (see fig. 1) where multiple x-ray irradiation directions, including 0 and 90 degrees (figs. 9A-9H), with respect to a scanning plane of an ultrasonic mirror 25 (see col. 10, lines 21-37). Col. 9, lines 61-68 indicate that the position of the ultrasonic mirror is tracked or at least used in determining the direction of the X-ray irradiation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus to irradiate at least two of its irradiation directions orthogonal to each other the way Nishiki teaches for improved operation. See col. 2, lines 47-53 of Nishiki. 
Gogin in view of Nishiki does not teach to generate second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry;
the second projection image data being represented schematically;
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry 

However, Gerard teaches a system with means for acquiring bimodal image data while guiding a medical instrument (see abstract) including to generate second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry (see fig. 6 and paragraph 52 for a second X-ray projection. In figure 5, the first projection image data, same as the second projection image in content, includes the region of interest, the scan plane and the probe).
the second projection image data being represented schematically (see fig. 5);
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry (see image 40 of fig. 7 and paragraph 43 which indicates guiding a medical instrument such as a needle)
a display (15 of fig. 1) configured to display first superimposed data in which the first X-ray image data and first projection image data are superimposed, and to display second superimposed data in which the second X-ray image data and second projection image data are superimposed, wherein both of the first superimposed data and the second superimposed data are displayed simultaneously (see paragraphs 61-62 for the bimodal representation and paragraph 77-83 indicating a simultaneous displaying of the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to determine the 

Regarding claim 2, Gogin in view of Nishiki and Gerard teaches all the limitations of claim 1 above. 
Gerard further teaches that the operating circuitry is configured to receive an instruction from an operator to select at least one of a first angle to the scan plane corresponding to the first X-ray irradiation direction and a second angle to the scan plane corresponding to the second X-ray irradiation direction, 
wherein the determining circuitry determines the first angle received by the operating circuitry to be the first X-ray irradiation direction and the second angle received by the operating circuitry to be the second X-ray irradiation direction.
However, see paragraph 7 of Gerard for the selection of the region of interest, where according to the paragraphs 21-22, the reference planes for the 2D X-ray image are defined. In paragraph 18, the selection process is taught to be either manual or automatic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to determine the angles of imaging as depicted in fig. 3 the way Gerard does for optimized displaying of the bimodal representation, see paragraphs 7 and 55, with a reasonable expectation of success as both the inventions of Gogin (see abstract) and Gerard (see abstract) direct to bimodal localization and representation of a medical instrument. 


Gogin further teaches an arm configured to hold an X-ray source that generates X-rays and an X-ray detector that detects the X-rays from the X-ray source. See paragraph 18 and fig. 4 for the X-ray C-arm system. 
Gogin in view of Nishiki does not explicitly teach an operating circuitry configured to perform an operation to control movement of the arm; and controlling circuitry configured to control the movement of the arm so as to give the first X-ray irradiation direction or the second X-ray irradiation direction based on the operation. 
However, in paragraphs 44-46, Gerard describes rotating of the C-arm to give different views. Also, see figs. 1 and 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to allow rotational motions of the C-arm the way Gerard does for optimized displaying of the bimodal representation, see paragraphs 7 and 55, with a reasonable expectation of success as both the inventions of Gogin (see abstract) and Gerard (see abstract) direct to bimodal localization and representation of a medical instrument. 

Regarding claim 6, Gogin in view of Nishiki and Gerard teaches all the limitations of claim 1 above. 
Gogin further teaches that the ultrasound image is obtained by scanning the scan plane with the probe in processing to perform puncture using the puncture needle See fig. 3 and paragraph 17. 


Determining, by determining circuitry (processor in paragraphs 32-33), based on position information, a first X-ray irradiation direction which is a horizontal direction relative to a scan plane of a probe of a diagnostic ultrasound apparatus (paragraph 25 describes a direction of the X-ray) 
the position information indicating a position of the scan plane and being acquired from the diagnostic ultrasound apparatus (see paragraph 17 for the position and orientation of the ultrasound probe which indicates a scan plane of the ultrasound probe).
Acquiring, by projection image generating circuitry (processor in paragraphs 32-33), an ultrasound image corresponding to the scan plane of the probe, to generate first projection image data which include at least one of a region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image and the first X-ray irradiation direction determined by the determining circuitry (See figs. 2 and 3 and paragraphs 44, 46 and 50 for the first projection data. In fig. 3, field of view 130, which is the scan plane is also the region to be punctured according to paragraph 50. The probe 110 is shown is also shown in this first projection image). 
Generating, by X-ray image generating circuitry, first X-ray image data containing a puncture needle based on the X-ray irradiation direction determined by the determining circuitry (See paragraphs 27 and 28 and fig. 3 for the interventional device); and the first projection image data being represented schematically (see fig. 3)
Gogin does not teach 
determining, based on position information, a second X-ray irradiation direction which is an orthogonal direction relative to the scan plane, the scan plane being scanned by a probe of a diagnostic ultrasound apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus to irradiate at least two of its irradiation directions orthogonal to each other the way Nishiki teaches for improved operation. See col. 2, lines 47-53 of Nishiki. 
Gogin in view of Nishiki does not teach generating second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry;
the second projection image data being represented schematically;
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry 
displaying, by a display first superimposed data in which the first X-ray image data and first projection image data are superimposed, and to display second superimposed data in which the second X-ray image data and second projection image data are superimposed, wherein both of the first superimposed data and the second superimposed data are displayed simultaneously.
However, Gerard teaches a system with means for acquiring bimodal image data while guiding a medical instrument (see abstract) including to generate second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry (see fig. 6 and paragraph 52 for a second X-ray projection. In figure 5, the first projection image data, same as the second projection image in content, includes the region of interest, the scan plane and the probe).
the second projection image data being represented schematically (see fig. 5);
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry (see image 40 of fig. 7)
displaying first superimposed data in which the first X-ray image data and first projection image data are superimposed, and to display second superimposed data in which the second X-ray image data and second projection image data are superimposed, wherein both of the first superimposed data and the second superimposed data are displayed simultaneously (see paragraphs 61-62 for the bimodal representation and paragraph 77 indicating a simultaneous displaying of the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to determine the angles of imaging as depicted in fig. 3 the way Gerard does for optimized displaying of the bimodal representation, see paragraphs 7 and 55, with a reasonable expectation of success as both the inventions of Gogin (see abstract) and Gerard (see abstract) direct to bimodal localization and representation of a medical instrument. 

Regarding claim 10, Gogin teaches a diagnostic X-ray apparatus (fig. 4) comprising: 
determining circuitry (processor in paragraphs 32-33) configured to determine, based on position information, a first X-ray irradiation direction which is a horizontal direction relative to a scan plane of a probe of a diagnostic ultrasound apparatus (paragraph 25 describes a direction of the X-ray) 
see paragraph 17 for the position and orientation of the ultrasound probe which indicates a scan plane of the ultrasound probe).
projection image generating circuitry (processor in paragraphs 32-33) configured to acquire an ultrasound image corresponding to the scan plane of the probe, to generate first projection image data which include at least one of a region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image and the first X-ray irradiation direction determined by the determining circuitry (See figs. 2 and 3 and paragraphs 44, 46 and 50 for the first projection data. In fig. 3, field of view 130, which is the scan plane is also the region to be punctured according to paragraph 50. The probe 110 is shown is also shown in this first projection image). 
X-ray image generating circuitry configured to generate first X-ray image data containing a puncture needle based on the X-ray irradiation direction determined by the determining circuitry (See paragraphs 27 and 28 and fig. 3 for the interventional device); and the first projection image data being represented schematically (see fig. 3)
Gogin does not teach 
determine, based on position information, a second X-ray irradiation direction which is an orthogonal direction relative to the scan plane, the scan plane being scanned by a probe of a diagnostic ultrasound apparatus.
However, Nishiki teaches a system (see fig. 1) where multiple x-ray irradiation directions, including 0 and 90 degrees (figs. 9A-9H), with respect to a scanning plane of an ultrasonic mirror 25 (see col. 10, lines 21-37). Col. 9, lines 61-68 indicate that the position of the ultrasonic mirror is tracked or at least used in determining the direction of the X-ray irradiation. 

Gogin in view of Nishiki does not teach to generate second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry;
the second projection image data being represented schematically;
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry 
a display configured to display first superimposed data in which the first X-ray image data and first projection image data are superimposed, and to display second superimposed data in which the second X-ray image data and second projection image data are superimposed, wherein both of the first superimposed data and the second superimposed data are displayed simultaneously.
wherein the determining circuitry updates both of the determined first X-ray irradiation direction and the determined second X-ray irradiation direction in accordance with a change in the position of the probe, while maintaining a positional relation between the first X-ray irradiation direction and the scan plane and between the second X-ray irradiation direction and the scan plane.
However, Gerard teaches a system with means for acquiring bimodal image data while guiding a medical instrument (see abstract) including to generate second projection image data which includes at least one of the region to be punctured, the scan plane, and the probe, based on the acquired ultrasound image in the second X-ray irradiation direction determined by the determining circuitry (see fig. 6 and paragraph 52 for a second X-ray projection. In figure 5, the first projection image data, same as the second projection image in content, includes the region of interest, the scan plane and the probe).
the second projection image data being represented schematically (see fig. 5);
second X-ray image data containing the puncture needle based on the second X-ray irradiation direction determined by the determining circuitry (see image 40 of fig. 7)
a display (15 of fig. 1) configured to display first superimposed data in which the first X-ray image data and first projection image data are superimposed, and to display second superimposed data in which the second X-ray image data and second projection image data are superimposed, wherein both of the first superimposed data and the second superimposed data are displayed simultaneously (see paragraphs 61-62 for the bimodal representation and paragraph 77 indicating a simultaneous displaying of the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to determine the angles of imaging as depicted in fig. 3 the way Gerard does for optimized displaying of the bimodal representation, see paragraphs 7 and 55, with a reasonable expectation of success as both the inventions of Gogin (see abstract) and Gerard (see abstract) direct to bimodal localization and representation of a medical instrument. 
Gerard states in paragraph 73, that “the system is intended to provide both a live 2D X-Ray image and a live 3D ultrasound data set. Although a localization of the probe has already been performed in a peri-interventional step, it could be necessary to update such a localization when patient movements occur, in particular if the respiratory movements have to be compensated for. As a matter of fact, a patient movement may cause a change of position of the ultrasound probe within the X-Ray referential and therefore induce errors when mapping the 2D X-Ray data with the 3D ultrasound data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s apparatus as modified by Nishiki to update the field of view with positional movements of the ultrasound the way Gerard does for optimized displaying of the bimodal representation, see paragraphs 7 and 55, with a reasonable expectation of success as both the inventions of Gogin (see abstract) and Gerard (see abstract) direct to bimodal localization and representation of a medical instrument. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gogin in view of Nishiki and Gerard, as applied to claim 1 above, and further in view of Nields, et al., US Pat. Pub. No. 20030073895, hereafter referred to as “Nields”.

Regarding claim 3, Gogin in view of Nishiki and Gerard teaches all the limitations of claim 1 above.
Gogin further teaches wherein the projection image generating circuitry newly generates projection image data obtained by projecting an ultrasound image of the scan plane in the changed X-ray irradiation direction; and the display displays X-ray image data containing the puncture needle captured in the changed X-ray irradiation direction and the projection image data newly generated by the projection image generating circuitry. See paragraphs 23 and 24 and fig. 3. Also see paragraph 55.
Gogin in view of Nishiki and Gerard fails to teach wherein operating circuitry configured to receive an instruction from an operator to change at least one of a first angle to scan plan corresponding to the first X-ray irradiation direction and a second angle to the scan plane corresponding to the second X-ray irradiation direction during processing to perform puncture, wherein the ultrasound image is 
However, in [0089], Nields teaches that fig. 17 shows the results of a three dimensional localization procedure. Specifically, the target coordinates together with certain other patient and procedural information are displayed in display area 1702. The information displayed in this regard may include three-dimensional coordinate information as well as adjusted coordinate information to account for certain offsets relating, for example, to the geometry of the needle holder and needle. Nields invariably teaches the adjustability of the biopsy needle path based on procedural information and the ensuing display of the information as claimed by the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gogin’s X-ray system as modified by Nishiki and Gerard with operational instructions concerning the three dimensional localization of the system components while capturing X-ray image data and ultrasound image data the way Nields teaches to reduce operation time. See paragraph 9 of Nields.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                   /LUTHER BEHRINGER/Primary Examiner, Art Unit 3793